DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 11, 13, & 17-18 are objected to because of the following informalities:  
As to claim 4, the claim recites “a data repository”, which appears to be a typographical error.  Examiner suggests changing “a data repository to “the data repository” to maintain antecedent basis.
As to claim 11, the claim recites “a data repository” [2nd to last line], which appears to be a typographical error.  Examiner suggests changing “a data repository to “the data repository” to maintain antecedent basis.
As to claim 17, the claim recites “a data repository” [2nd to last line], which appears to be a typographical error.  Examiner suggests changing “a data repository to “the data repository” to maintain antecedent basis.
As to claim 4, 13, & 18, the claims recite: “a social network”, which appears to be a typographical error.  Examiner suggests changing “a social network” to “the social network” to maintain antecedent basis.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, & 17 [Remarks: pg. 7, 1st - 2nd para. & pg. 8, last para. - pg. 9, 1st para.] have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobeika et al. (US 20140213917), in view of Woodson (US 20100304934), and further in view of Burton et al. (US 20160217324).
As to claim 1, Hobeika teaches a system [abstract & fig. 16 & 11-12], comprising: 
a minimally intrusive display system (MIDS) (device 10 with LED housing portion 130) [figs. 10-13 & para. 70-72 & 78-79] configured to be disposed on an eyewear [figs. 12-13 & para. 69 & 72], the MIDS comprising: 
	a waterproof container (housing unit 120 of device 10) [figs 11-12 & para. 69-71 & 78-79]; 
	a battery system configured to provide power for the MIDS (power source 39) [fig. 11 & para. 78-79]; 
	a display system (LED housing portion 130) [figs. 10-13 & para. 70-72 & 78-79]; 
	a sensor system [fig. 11 & para. 72-79] included in the eyewear configured to provide for sensor data [para. 72-79]; and 
	a processor (microcontroller 34) [fig. 11 & para. 78-79] configured to: 
		download a workout (workouts communicated to device 10) [figs. 11 & 16 & para. 80];
		process the sensor data to monitor a user wearing the MIDS during the workout [figs. 9 & 17 & para. 65-67, 71, & 79-80]; and
		display, via the display system, a workout progress based on the monitoring [figs. 9 & 17 & para. 65-67, 71, & 79-80], wherein the workout is configured to be stored in a data repository [para. 79].
Hobeika does not explicitly teach wherein the data repository is searched.
Woodson teaches the concept of a system [abstract], wherein a workout is configured to be stored in a data repository to be searched [fig. 34 & para. 121-123 & 144-145].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the data repository of the system of Hobeika, such that the data repository can be searched, as taught by Woodson, to improve usability by providing a user a convenient means to access data for personalized or team use, as taught by Woodson [para. 6].
Hobeika as modified by Woodson does not explicitly teach wherein the data repository is searched via a social network.
Burton teaches the concept of a system [abstract & fig. 1], wherein a workout is configured to be stored in a data repository (central server 78) [para. 19] to be searched (swimmers retrieve data corresponding to their swimming for review) [para. 19] via a social network [para. 19].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hobeika as modified by Woodson, such that the data repository is searched via a social network, as taught by Burton, to improve usability by providing more feedback, as taught by Burton [para. 19].
As to claim 2, Hobeika as modified by Woodson and Burton teaches the system of claim 1, wherein the workout progress comprises a workout duration, a workout distance, a workout effort, or a combination thereof, for swimming, bicycling, running, skiing, walking, motorsporting, or a combination thereof [Hobeika: para. 44 & 80].
As to claim 3, Hobeika as modified by Woodson and Burton teaches the system of claim 1, wherein the eyewear comprises swim goggles [Hobeika: figs. 10-13 & para. 69, 72, & 78-79] and wherein the workout comprise a swimming workout [Hobeika: para. 65-67, 71, & 79-80] having workout phases and/or workout attributes comprising a swim style, a send off time, a bilateral breathing, a build-up swim, a warmup, a cool down, an ascending interval, a decreasing interval, an ascending set, a descending set, a distance per stroke, a negative split, a pace, a pulling, a set, a drill, a sprint, or a combination thereof [Hobeika: fig. 11 & para. 73-79, 44, 53, 67, & 71].
As to claim 4, Hobeika as modified by Woodson and Burton teaches the system of claim 1, wherein the workout is configured to be stored in a data repository [Hobeika: para. 79] to be searched via a workout phase, a workout attribute, a social network, a club, a coach, an entity, a workout facility, a second user, or a combination thereof [Woodson: fig. 34 & para. 121-123 & 144-145].  
As to claim 5, Hobeika as modified by Woodson and Burton teaches the system of claim 1, wherein the processor is configured to customize the workout to provide for a custom workout (system generated swim plan) [Woodson: para. 12].  
As to claim 6, Hobeika as modified by Woodson and Burton teaches the system of claim 5, wherein processor is configured to save the custom workout in an external data repository  [Hobeika: para. 79 & Woodson: para. 105].  
As to claim 7, Hobeika as modified by Woodson and Burton teaches the system of claim 1, wherein the workout comprises one or more workout phases linked sequentially (next swim plan, step 2816) [Woodson: fig. 8 & para. 123].  
As to claim 8, Hobeika as modified by Woodson and Burton teaches the system of claim 7, wherein the processor is configured to display a workout phase display representative of a user performing the workout phase [Hobeika: fig. 11 & para. 73-79, 44, 53, 67, & 71 & Woodson: para. 7 & 94].  
As to claim 9, Hobeika as modified by Woodson and Burton teaches the system of claim 7, wherein a workout phase of the one or more workout phases comprises one or more workout attributes [Hobeika: fig. 11 & para. 73-79, 44, 53, 67, & 71 & Woodson: fig. 8 & para. 7, 123, & 94].
As to claim 10, Hobeika as modified by Woodson and Burton teaches the system of claim 1, comprising a second workout linked to the workout, wherein the processor is configured to process the sensor data to monitor the user wearing the MIDS during the second workout [Hobeika: figs. 9 & 17 & para. 65-67, 71, & 79-80]; and 
display, via the display system, a second workout progress based on the monitoring [Hobeika: figs. 9 & 17 & para. 65-67, 71, & 79-80].
As to claim 11, Hobeika teaches a non-transitory computer readable medium [abstract & fig. 16 & 11-12] comprising executable instructions which, when executed by a processor (microcontroller 34) [fig. 11 & para. 78-79], cause the processor to: 
download a workout from a data repository (workouts communicated to device 10) [figs. 11 & 16 & para. 79-80]; 
receive a sensor data [fig. 11 & para. 72-79] from a sensor system [fig. 11 & para. 72-79] disposed in a minimally intrusive display system (MIDS) (device 10 with LED housing portion 130) [figs. 10-13 & para. 70-72 & 78-79] configured to be disposed on an eyewear [figs. 12-13 & para. 69 & 72], the MIDS comprising a waterproof container (housing unit 120 of device 10) [figs 11-12 & para. 69-71 & 78-79], a battery system configured to provide power for the MIDS (power source 39) [fig. 11 & para. 78-79], a display system (LED housing portion 130) [figs. 10-13 & para. 70-72 & 78-79], and the processor (microcontroller 34) [fig. 11 & para. 78-79];
process the sensor data to monitor a user wearing the MIDS during the workout [figs. 9 & 17 & para. 65-67, 71, & 79-80]; and 
display, via the display system, a workout progress based on the monitoring [figs. 9 & 17 & para. 65-67, 71, & 79-80], wherein the workout is configured to be stored in a data repository [para. 79].
Hobeika does not explicitly teach wherein the data repository is searched.
Woodson teaches the concept of a system [abstract], wherein a workout is configured to be stored in a data repository to be searched [fig. 34 & para. 121-123 & 144-145].
Woodson teaches the concept of a non-transitory computer readable medium [para. 150] utilized with a system [abstract] with a processor [fig. 2] wherein a workout is configured to be stored in a data repository to be searched [fig. 34 & para. 121-123 & 144-145].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the data repository utilized with the non-transitory computer readable medium of Hobeika, such that the data repository can be searched, as taught by Woodson, to improve usability by providing a user a convenient means to access data for personalized or team use, as taught by Woodson [para. 6].
Hobeika as modified by Woodson does not explicitly teach wherein the data repository is searched via a social network.
Burton teaches the concept of a system [abstract & fig. 1], wherein a workout is configured to be stored in a data repository (central server 78) [para. 19] to be searched (swimmers retrieve data corresponding to their swimming for review) [para. 19] via a social network [para. 19].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the data repository utilized with the non-transitory computer readable medium of Hobeika as modified by Woodson, such that the data repository is searched via a social network, as taught by Burton, to improve usability by providing more feedback, as taught by Burton [para. 19].
As to claim 12, Hobeika as modified by Woodson and Burton teaches the non-transitory computer readable medium of claim 11, comprising executable instructions which, when executed by the processor, cause the processor to search the data repository before the download to retrieve a list of workouts from the data repository [Woodson: para. 121-123, 136, 144-145].  
As to claim 13, Hobeika as modified by Woodson and Burton teaches the non-transitory computer readable medium of claim 12, wherein the search comprises a search by a workout phase, a workout attribute, a social network, a club, a coach, an entity, a workout facility, a second user, or a combination thereof [Woodson: fig. 34 & para. 121-123 & 144-145].  
As to claim 14, Hobeika as modified by Woodson and Burton teaches the non-transitory computer readable medium of claim 11, comprising executable instructions which, when executed by the processor, cause the processor to customize the workout to produce a customized workout (system generated swim plan) [Woodson: para. 12].  
 	As to claim 15, Hobeika as modified by Woodson and Burton teaches the non-transitory computer readable medium of claim 11, comprising executable instructions which, when executed by the processor, cause the processor to create a new workout and to store the new workout in the data repository (system generated swim plan) [Woodson: para. 12].
As to claim 16, Hobeika as modified by Woodson and Burton teaches the non-transitory computer readable medium of claim 11, comprising executable instructions which, when executed by the processor, cause the processor to process the sensor data to monitor the user wearing the MIDS during a second workout [Hobeika: figs. 9 & 17 & para. 65-67, 71, & 79-80]; and 
to display, via the display system, a second workout progress based on the monitoring, wherein the second workout is sequentially linked to the workout [Hobeika: figs. 9 & 17 & para. 65-67, 71, & 79-80].
As to claim 17, Hobeika teaches a method [abstract & fig. 16 & 11-12] comprising: 
downloading a workout from a data repository (workouts communicated to device 10) [figs. 11 & 16 & para. 79-80]; 
receiving a sensor data [fig. 11 & para. 72-79] from a sensor system [fig. 11 & para. 72-79] disposed in a minimally intrusive display system (MIDS) (device 10 with LED housing portion 130) [figs. 10-13 & para. 70-72 & 78-79] configured to be disposed on an eyewear [figs. 12-13 & para. 69 & 72], the MIDS comprising a waterproof container (housing unit 120 of device 10) [figs 11-12 & para. 69-71 & 78-79], a battery system configured to provide power for the MIDS (power source 39) [fig. 11 & para. 78-79], a display system (LED housing portion 130) [figs. 10-13 & para. 70-72 & 78-79], and the processor (microcontroller 34) [fig. 11 & para. 78-79];
processing the sensor data to monitor a user wearing the MIDS during the workout [figs. 9 & 17 & para. 65-67, 71, & 79-80]; and 
displaying, via the display system, a workout progress based on the monitoring [figs. 9 & 17 & para. 65-67, 71, & 79-80], wherein the workout is configured to be stored in a data repository [para. 79].
Hobeika does not explicitly teach wherein the data repository is searched.
Woodson teaches the concept of a method [abstract], wherein a workout is configured to be stored in a data repository to be searched [fig. 34 & para. 121-123 & 144-145].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the data repository of the method of Hobeika, such that the data repository can be searched, as taught by Woodson, to improve usability by providing a user a convenient means to access data for personalized or team use, as taught by Woodson [para. 6].
Hobeika as modified by Woodson does not explicitly teach wherein the data repository is searched via a social network.
Burton teaches the concept of a method [abstract & fig. 1], wherein a workout is configured to be stored in a data repository (central server 78) [para. 19] to be searched (swimmers retrieve data corresponding to their swimming for review) [para. 19] via a social network [para. 19].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hobeika as modified by Woodson, such that the data repository is searched via a social network, as taught by Burton, to improve usability by providing more feedback, as taught by Burton [para. 19].
As to claim 18, Hobeika as modified by Woodson and Burton teaches the method of claim 17, comprising searching the data repository for the workout by a workout phase, a workout attribute, a social network, a club, a coach, an entity, a workout facility, a second user, or a combination thereof [Woodson: fig. 34 & para. 121-123 & 144-145].  
As to claim 19, Hobeika as modified by Woodson and Burton teaches the method of claim 17, comprising customizing the workout to produce a custom workout (system generated swim plan) [Woodson: para. 12].
As to claim 20, Hobeika as modified by Woodson and Burton teaches the method of claim 17, comprising creating a new workout, processing the sensor data to monitor the user wearing the MIDS during the new workout [Hobeika: figs. 9 & 17 & para. 65-67, 71, & 79-80 & Woodson: para. 12]; and 
displaying, via the display system, a new workout progress based on the monitoring [Hobeika: figs. 9 & 17 & para. 65-67, 71, & 79-80 & Woodson: para. 12].  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Howell et al. 		(US 20070109491).
Li			(US 20100030482).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694